PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/308,496
Filing Date: 2 Nov 2016
Appellant(s): Michael Ronald Dalgarno and Kenneth James Dalgarno



__________________
James R. Hayne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 recites, “a thermal insulating lining material installed during manufacture of the duct section so as to line the duct section to provide a thermally insulating lining to the duct section air passage, the thermal insulating lining material terminating with an end face, the thermal insulating lining compressible such that the end face is movable from a first position projecting beyond the flange members of the elongate frame to a second position flush with the flange members of the elongate frame; and a gasket formed of insulating material, the gasket positioned near the end face of the thermal insulating lining material; wherein, in use, a first duct section is joined to a second adjacent duct section to form an air passage of a desired length, with the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position, such that the insulating lining of the first duct sections, the insulating lining of the second duct section, and the gasket provide a wall of insulated material throughout the first duct section and the second duct section to prevent cold bridging.” The original specification is completely silent in regards to the claim language above. Applicant’s Figure 1 below illustrates the gasket positioned at the end face of the frame and tape. Therefore, it is impossible for the thermal insulating lining to be positioned flush with the flange members of the elongate frame, and the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position, as claimed. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To clarify the status of the claims with regards to prior art, the Examiner states that at the time finality, the Examiner gave full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.


    PNG
    media_image2.png
    552
    928
    media_image2.png
    Greyscale


Claim 21 recites, “a thermally insulating boarding lining the duct section to provide a thermally insulating lining to the duct section air passage, the thermally insulating boarding terminating with an end face, the thermally insulating boarding compressible such that the end face is movable from a first position projecting beyond the flange members of the elongate frame to a second position flush with the flange members of the elongate frame; and a gasket formed of insulating material, the gasket positioned near the end face thermally insulating boarding; wherein, in use, a first duct section is joined to a second adjacent duct section to form an air passage of a desired length, with the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the thermally insulating boarding of the first duct section to the second position and compressing the end face of the thermally insulating boarding of the second duct section to the second position.” The original specification is completely silent in regards to the claim language above. Applicant’s Figure 1 above illustrates the gasket positioned at the end face of the frame and tape. Therefore, it is impossible for the thermal insulating boarding lining to be positioned flush with the flange members of the elongate frame, and the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the thermally insulating boarding lining of the first duct section to the second position and compressing the end face of the thermally insulating boarding lining of the second duct section to the second position, as claimed. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To clarify the status of the claims with regards to prior art, the Examiner states that at the time finality, the Examiner gave full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.

Claim 22 recites, “thermally insulating boarding extending between each of the four elongate frame elements to form a rectangular tube, the thermally insulating boarding compressible such that end faces of the thermally insulating boarding are movable between a first position with the end faces projecting beyond the outer surfaces of the two flange members and a second position with the end faces flush with outer surfaces of the two flange members; and a gasket formed of insulating material positioned near one end face of the thermal insulating lining material such that, when a first of the duct sections is joined to a second of the duct sections, the gasket of the first duct section is located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position.” The original specification is completely silent in regards to the claim language above. Applicant’s Figure 1 above illustrates the gasket positioned at the end face of the frame and tape. Therefore, it is impossible for the thermal insulating boarding to be positioned flush with outer surfaces of the two flange members, and the gasket of the first duct section being located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position, as claimed. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To clarify the status of the claims with regards to prior art, the Examiner states that at the time finality, the Examiner gave full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.
(2) Response to Argument
From the onset, Appellant concedes that a single duct section is being claimed, and that the Original Specification does not expressly discuss the compressibility of the insulating lining.  The Constitution of the United States provides:

"Art. 1, Sec. 8. The Congress shall have power . . . To promote the progress of science and useful arts, by securing for limited times to authors and inventors the exclusive right to their respective writings and discoveries."

Again, Appellant that the Original Specification does not expressly discuss the compressibility of the insulating lining. Essentially, Appellant has not authored and invented the compressibility of the insulation lining, and therefore is not entitled to an exclusive right for limited times to what they have not authored and not invented. 
	
Appellant contends the Examiner erred by failing to identify the claim limitations that are allegedly not supported by the disclosure. The Examiner disagrees. The Examiner stated:

Claim 1 recites, “a thermal insulating lining material installed during manufacture of the duct section so as to line the duct section to provide a thermally insulating lining to the duct section air passage, the thermal insulating lining material terminating with an end face, the thermal insulating lining compressible such that the end face is movable from a first position projecting beyond the flange members of the elongate frame to a second position flush with the flange members of the elongate frame…”


Claim 21 recites, “a thermally insulating boarding lining the duct section to provide a thermally insulating lining to the duct section air passage, the thermally insulating boarding terminating with an end face, the thermally insulating boarding compressible such that the end face is movable from a first position projecting beyond the flange members of the elongate frame to a second position flush with the flange members of the elongate frame…”


Claim 22 recites, “thermally insulating boarding extending between each of the four elongate frame elements to form a rectangular tube, the thermally insulating boarding compressible such that end faces of the thermally insulating boarding are movable between a first position with the end faces projecting beyond the outer surfaces of the two flange members and a second position with the end faces flush with outer surfaces of the two flange members; and a gasket formed of insulating material positioned near one end face of the thermal insulating lining material such that, when a first of the duct sections is joined to a second of the duct sections, the gasket of the first duct section is located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position…”

Examiner properly identified the claim limitations that are not adequately supported as is required to establish a prima facie case.
	Further, Appellant completely understood the identified the claim limitations that are not adequately supported in Appellant’s After Final arguments filed 2/8/2021, and Pre-Appeal Brief filed 7/30/2021. Appellant’s arguments are directed at the unsupported claim limitations. 



[After Final arguments filed 2/8/2021]

In other words, as show for example in FIGS. 2 and 3, the ends of the thermal insulating lining are in the first (projecting) position when the insulating lining is first installed within a single duct section. Only after the duct section is joined to a second duct section, for example as shown in FIG. 1, is the thermal insulating lining compressed such that the ends are moved to the second (flush) position…


[Pre-Appeal Brief filed 7/30/2021]

With respect to the compression of the thermal insulating lining, although the specification does not expressly use the term ‘compressible’…the types of materials disclosed for both the frame and insulating lining, a person of ordinary skill would readily understand that when two duct sections in which the end 11 of the insulating lining 8 projects beyond the flange member 5, as shown in FIGS. 2 and 3, are joined together, that the projecting insulating lining 8 will compress to become flush with the flange members 5, 6, as shown in FIG. 1…

	
Appellant contends the Examiner erred by failing to explain why the claim is not fully supported by the disclosure. The Examiner disagrees. In determining the support for the thermal insulating lining compressible such that the end face is movable from a first position projecting beyond the flange members to a second position flush with the flange members, the Examiner first examined the Original Specification for support, and second examined the Original Figures for support.
	The Original Specification recites:

…each duct section is lined with a thermal insulating material to provide a thermally insulating lining to the air passage, the lining being at least flush with the end faces of the flanges so that when adjacent duct sections are secured together, the thermal insulation lining of adjacent duct sections is arranged to provide a continuous insulating lining of the air passage.


Preferably, the insulating boarding extends through the flange members to lie flush with or slightly proud of the exterior surface of the flange members.


It can be seen in Figure 3 that the lining material 8 projects very slightly from the end of the duct section to ensure that no gap is formed between adjacent duct sections 1, 2 when they are secured together.


In a typical installation, a gasket 30 is located between adjacent flanges as shown in Figure 6. When secured together in this way, the end faces of the insulation boarding in adjacent duct members abut to provide a continuous wall of insulated material throughout the duct with no gaps or bridges for leakage to take place.


The Original Specification does not mention and/or support the thermal insulating lining compressible such that the end face is movable from a first position projecting beyond the flange members to a second position flush with the flange members.
	The Original Figures do not illustrate the thermal insulating lining compressible such that the end face is movable from a first position projecting beyond the flange members to a second position flush with the flange members. In other words, in FIGS. 2 and 3, the ends of the thermal insulating lining are not in the first (projecting) position when the insulating lining is first installed within a single duct section, and the duct section is joined to a second duct section, for example as shown in FIG. 1, is not the thermal insulating lining compressed such that the ends are moved to the second (flush) position. The Figures do not illustrate a before compression and after compression of the thermal insulating lining.
	Figures 1 and 6 are different embodiments of the invention, and cannot be linked to each other as a before and after compressing the insulating lining. The Original Specification recites Figure 1 being constructed as followed:

Referring now to Figure 1 there is shown a longitudinal cross-section through one wall of two duct sections 1, 2 which are of rectangular cross-section. Reference 3 shows the relationship of the duct housing 2 and air passage 3 extending through both duct sections 1, 2. The duct sections 1, 2 are formed of sheet steel walls 4 and each have at their ends upstanding flanges 5, 6 by which adjacent duct sections can be secured together by bolts or rivets (not shown) passing through both flanges 5, 6. In this embodiment, a gasket 7 forms a joint seal of a foamed plastics or butyl material and is located between the flanges 5, 6 to provide thermal insulation. Each duct section 1, 2 is lined with a thermal insulating lining 8 of thermal insulating lining material comprising a foam or expanded synthetic plastics material such as a laminated phenolic based board. 
The insulating lining 8 is secured to the inner face of the duct wall 4 by means of a mastic adhesive 9 which forms a small air gap between the lining material 8 and the inner 
 
 
surface of the duct wall 4. At the ends of the duct sections 1, 2, the air gap is closed by further mastic adhesive 10. To prevent the ends 11 of the insulating lining being damaged during transit or assembly, the ends 11 are sealed by a foil tape 12 or hardcast material to seal and protect the ends. When the ducting is used on external applications such as the outside of roofs, additional mastic material may be used on the outside. The external edge 13 of the flanges 5, 6 and the gasket 14 are preferably closed by a weather cap 15 clipped onto the outside periphery and sealed with a mastic adhesive. In an alternative form for interior use, a decorative cap may be used.

The Original Specification recites Figures 4-6 being constructed as followed:

Referring now to Figure 4 there is shown a schematic perspective view of a duct member forming part of a duct for an air distribution system. The duct member consists of two opposed flange members 22, only one of which is shown in the interests of clarity. Each flange member consists of a substantially rectangular planar body having four sides 23a to 23d, which enclose an opening which defines the cross-sectional area of the duct. On each of the sides of the flange member a web 22a is formed extending at right angles to the plane of the flange towards the other flange member. Four elongate frame elements 24 extend between the associated apices of the corners of the flange members 22 to secure the two flanges together by means of screws 27 in a spaced relationship to form a chassis, the length of the frame elements 24 defining the length of the section. 
The elongate frame elements 24 are L-shaped in cross-section and are strengthened by being rolled over at the edges or having swages or recesses (not shown) which serve to strengthen the element against bending stresses. 
The chassis thus formed is completely open but it is closed by making a duct wall from a thermally insulating boarding 25. The boarding consists of a foamed or expanded plastics material such as a phenolic resin or polyisocyanurate. Alternative thermal insulation materials such as mineral wool, natural wool or reconstituted paper may be used. Preferably, the board 25 is covered with a closed cell vapour proof skin and/or a class 'O' foil faced plastic laminate vapour barrier skin/facing and/or a pure aluminium foil applied at manufacture to prevent moisture ingress. 
As shown, the ducting includes four walls made from the boarding in the rectangular duct member shown. The four walls are made from a single sheet of boarding in which appropriately spaced grooves are formed by cutting a 900 Vee groove about which the boarding is hinged to form a rectangular tube defining the duct. The tube is then inserted in the end of the duct and pushed in until the end faces 25a of the tube are aligned with the outer surfaces of the two flanges 22 or to project slightly outside the plane of the flange outer faces. 
 
 
Referring now to Figures 5 and 6 in addition, there is shown scrap views of the manner in which the insulating boarding 25 is held securely in position. Further screws 28 are screwed through the walls of the frame elements 24 into the insulation boarding 25 to secure the insulation relative to the chassis. Although not shown, further screws may be used to secure the boarding 25 to the webs 22a.

Clearly, Figures 1 and 6 are structurally different and therefore cannot be compared as a before and after compression the thermally insulating lining. Figures 1 and 6 are not linked together in any structural and/or functional manner.
	The Original Specification recites Figure 3 being constructed as followed:

As shown more clearly in Figure 2 and 3, the lining material is in the form of insulation board 8 which lines the interior of the rectangular ducting 5, 6, the ends 11 of adjacent sheets abutting to ensure that there is no air gap. Figure 3 in particular illustrates the air gap between the lining material and the inner surface of the duct wall 4 with the air gap being sealed by mastic adhesive. It can be seen in Figure 3 that the lining material 8 projects very slightly from the end of the duct section to ensure that no gap is formed between adjacent duct sections 1, 2 when they are secured together.

Clearly, Figures 3 is are structurally different and therefore cannot be compared as a before and after compression the thermally insulating lining with Figures 1 and 6. Figures 1, 3 and 6 are not linked together in any functional manner leading to a before and after compression of the thermally insulating lining.
	In determining the support for the thermal insulating lining compressible such that the end face is movable from a first position projecting beyond the flange members to a second position flush with the flange members, the Examiner examined the Original Specification and Original Figures for support, but no support is to be found; the Examiner has explained why the claims are not fully supported by the disclosure. Therefore, the Examiner is correct when stating that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AARON M DUNWOODY/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        
Conferees:
/MATTHIEU F SETLIFF/RQAS, OPQA

                                                                                                                                                                                                    /Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.